Civil action for damages, tried upon the following issues:
"1. Did the defendant, R. P. Robinson, prevent the plaintiff, James F. Stepp, from reading the deed, Exhibit C, by means of fraud, as alleged in the complaint? Answer: Yes. *Page 849 
"2. If so, what amount of damage is the plaintiff, James F. Stepp, entitled to recover of the defendant, R. P. Robinson? Answer: $2,500."
From a judgment on the verdict, the defendant appeals, assigning errors.
The record contains no exceptive assignment of error which can be sustained. On the trial, the case resolved itself into a contest over disputed facts. The verdict speaks for itself.
In the absence of demonstrated error, the verdict and judgment will be upheld.
No error.